                                         Case 5:17-cv-00220-LHK Document 1415 Filed 01/24/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10     FEDERAL TRADE COMMISSION,                           Case No. 17-CV-00220-LHK
                                                        Plaintiff,                           ORDER GRANTING ZTE (USA) INC.'S
                                  11
                                                                                             ADMINISTRATIVE MOTION TO
                                                 v.                                          SEAL
                                  12
Northern District of California
 United States District Court




                                  13     QUALCOMM INCORPORATED,                              Re: Dkt. No. 1405
                                                        Defendant.
                                  14

                                  15
                                              Applying the compelling reasons standard, the Court rules on ZTE’s motion to seal as
                                  16
                                       follows. None of the documents ZTE seeks to seal have internal pagination. ZTE’s motion appears
                                  17
                                       to follow the convention that the first page of each document is page 1. Therefore, the Court
                                  18
                                       follows ZTE’s convention.
                                  19
                                           Document                      Portions of Pages                         Ruling
                                  20    QX9148            Page 4                                           GRANTED.
                                  21    QX9148            Page 6                                           GRANTED.
                                        QX9166            Page 3                                           GRANTED.
                                  22    QX9166            Page 4                                           GRANTED.
                                        QX9180            Page 3                                           GRANTED.
                                  23    QX9180            Page 5                                           GRANTED.
                                  24   IT IS SO ORDERED.
                                  25   Dated: January 24, 2019
                                  26                                                   ______________________________________
                                  27                                                   LUCY H. KOH
                                                                                       United States District Judge
                                  28                                                    1
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING ZTE (USA) INC.'S ADMINISTRATIVE MOTION TO SEAL
